DETAILED ACTION
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Andrew Mason on July 28th, 2022.

The application has been amended as follows: 
1.	A roofing underlayment comprising:
	a hydrophobic nonwoven core layer having a basis weight of 100 g/m2 to 250 g/m2,
	a first coating layer adhered to a first surface of the hydrophobic nonwoven core layer, and
	a first exterior surface layer comprising a bicomponent spunbond nonwoven material having a total basis weight of 30 g/m2 to 60 g/m2 and comprising a polyolefin layer bonded to a thermoplastic elastomer layer, and wherein the polyolefin layer is adhered to the first coating layer.

6.	The roofing underlayment2 to 30 g/m2.

7.	(Cancelled)

8.	(Cancelled)
9.	(Cancelled)

10.	The roofing underlayment according to claim 1, wherein the polyolefin layer has a basis weight of 15 g/m2 to 30 g/m2 and comprises 84% to 98% by weight virgin polypropylene, 1% to 8% by weight U.V. stabilizer, and 1% to 8% by weight colorant, based on the total weight of the polyolefin layer; and the thermoplastic elastomer layer has a basis weight of 15 g/m2 to 30 g/m2 and comprises 70% to 80% by weight virgin polypropylene, 15% to 25% thermoplastic elastomer, 1% to 8% by weight U.V. stabilizer, and 1% to 8% by weight colorant, based on the total weight of the thermoplastic elastomer layer

11.	The roofing underlayment according to claim 1,  wherein the polyolefin layer has a basis weight of 20 g/m2 to 30 g/m2 and comprises 45% to 55% by weight virgin polypropylene, 40% to 50% by weight recycled/reprocessed polypropylene, and 1% to 5% by weight colorant, based on the total weight of the polyolefin layer; and the thermoplastic elastomer layer has a basis weight of 20 g/m2 to 30 g/m2 and comprises 70% to 80% by weight virgin polypropylene, 15% to 25% thermoplastic elastomer, and 1% to 5% by weight colorant

12.	(Cancelled)

Election/Restrictions
Applicant’s election without traverse of the spunbond species, directed to claims 1-11 & 13-20 in the reply filed on May 12th, 2022 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 12th, 2022.

This application is in condition for allowance except for the presence of claim 12 directed to a species non-elected without traverse.  Accordingly, claim 12 been cancelled.
Furthermore, claim 12 would have been made obvious at least by Hickie et al. (U.S. Pub. No. 2017/0198470 A1) which teaches a roofing underlayment [0092] comprising a weather resistance barrier (hydrophobic) comprising a polypropylene nonwoven fabric having a polyolefin coating/film laminated thereon [0012] and comprising a basis weight of about 50-150 gsm, wherein the nonwoven fabric comprises 60-99% of that weight [0013, 0024, 0034-0035] that is prima facie overlapping with the claimed range, the film having a polyolefin meltblown nonwoven having a basis weight of about 1 to 20 gsm laminated thereon [0009, 0011, 0029].
Furthermore, it also would have created double patenting issues with 16/909,026 (now U.S. Patent No. 11,268,281).

Reasons for Examiner’s Amendment
Regarding the addition of the subject matter of claim 9 to claim 1:
Claim 1 was anticipated (and/or made obvious) over several single references, such as:
Shroer (U.S. Pub. No. 2009/0041999 A1) teaches a constructional membrane (roofing underlayment) comprising a hydrophobic core spacer/decoupling layer (Fig. 4 [5]) comprising a polypropylene fleece (nonwoven) having a basis weight of 30 to 300 gsm [0012], having adhered on both sides a low density polyethylene sealing (coating/film) layer (Fig. 4 [2/3]) [0041] and adhered on the sealing layer a surface fleece layer (Fig. 4 [8/9]) [0045].
Sauerbier (DE 102013108521 A1) teaches a roof underlay comprising a flat carrier comprising a hydrophobic propylene nonwoven/fleece having a basis weight of between 30 and 150 gsm [0006], an example comprising 115 g/m2 [0010] and barrier film/coating comprising polyolefins and comprising a basis weight of between 15 and 50 gsm [0006], an example being 35 gsm [0010], and a cover fleece comprising polyester having a basis weight of 5 to 40 gsm [0011].
Claim 1 was made obvious over several combinations of references such as:
Li (U.S. Pub. No. 2014/0215962 A1) teaches a moisture impermeable substrate layer (All Figs. [18]) comprising any commercial underlayment or housewrap which may or may not also be insulating and/or reinforcing, such as Tyvek [0029], as evidenced by Amano (JP 2004-052473 A) to comprise an example basis weight of 105 gsm [Amano; 0014, 0046], or may comprise an underlay such as the one taught by Souther et al. (U.S. Pub. No. 2006/0228962 A1) which teaches 60 to 150 gsm [Souther, 0022-0023], which may obviously be heavier if insulation and/or reinforcement is desired, having on at least one surface a laminate comprising a first layer (All Figs. [22]) such as a polyolefin film, adhesive, or tie layer [0030] and a second layer comprising a thin nonwoven having a basis weight of less than about 25 gsm [0030-0031].
Di Pede (U.S. Pub. No. 2008/0152867 A1) teaches a nonwoven carrier layer (Fig. 4 [42] & Fig. 5 [52]) having a pattern of nonslip elements thereon adhesively laminated or via a breathable film (coating layer) (Fig. 4 [43]) to a breathable (hydrophobic) nonwoven reinforcing layer (Fig. 4 [44] & Fig. 5 [53]) having a higher basis weight and strength [0038], wherein an underside may be further coated via extrusion with a high coefficient of friction film [0036, claim 29].
The missing basis weight is made obvious and motivated via Jablonka (EP 1024218 A2) which teaches a spunbonded hydrophobic nonwoven fabric having a good strength and vapor permeability but remaining watertight [0005-0007] having a basis weight of 50 to 250 gsm [0011].
Furthermore, the pattern/film coated nonslip spunbond nonwoven is replaced by an elastomeric spunbond nonwoven as set forth in Daponte et al. (U.S. Patent No. 5,942,452) or Yamada et al. (JP 09-078426 A), wherein a bilayered polyolefin elastomeric spunbond may obviously have a non-elastic polyolefin adhesion layer [0009, 0017].
However, the introduction of the subject matter of claim 9 into claim 1 while meeting all the preexisting the basis weight and layer limitations as claimed is not taught or suggested in the discovered prior art.

Regarding claim 20:
Shroer (EP 3002382 A1/citing DE 102015000092 A1) also teaches an (roofing) underlay comprising a hydrophobic polyester fleece (nonwoven) having a basis weight of 110 gsm, but may comprise a basis weight of 30 to 300 gsm [0106, 0039] as having at least one functional layer and a thermoplastic elastomer/urethane protection layer on at least one surface but the disclosed basis weights of the layers would not allow for the coating/exterior surface layer and the coextrusion layer(s) to simultaneously meet the claimed conditions.
Di Pede 2008 as recited above, would have had its high COF thermoplastic elastomer layer applied via a coextruded polyolefin film for attachment to the base fabric as set forth in Di Pede (U.S. Pub. No. 2004/0148887 A1) which teaches the second lamination layer of a polyolefin (claims 25-26 & 29-31) for a high COF film layer; Wiercinski et al. (U.S. Pub. No. 2008/0289289 A1) [0040, 0059, 0064]; or Baldwin et al. (U.S. Pub. No. 2018/0334808 A1) [0027]. However, the combined elements would not necessarily meet or be obviously modified to meet all of the basis weight conditions in combination.

Allowable Subject Matter
Claims 1-6, 10-11, and 13-20 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
The closest prior art is substantially as set forth above, while not including every possible reference or combination in interest of expedited prosecution and precision. The roofing underlayment of current claims 1 and 20 are not taught or suggested by the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure has been cited in the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 30th, 2022